 Case 2:20-cr-00773-MCA Document 15-2 Filed 12/10/20 Page 1 of 1 PageID: 197




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                       Hon. Madeline Cox Arleo

              v.                                Criminal No. 2:20-cr-00773 (MCA)

ADARSH GUPTA


                                    [PROPOSED] ORDER

       NOW, this _____ day of ____________________, upon consideration of Defendant

Adarsh Gupta’s Motion to Dismiss the Indictment (“Motion to Dismiss”), the supporting

briefing, any response thereto, and any oral argument,

       IT IS HEREBY ORDERED THAT the Motion to Dismiss is GRANTED.

       IT IS FURTHER ORDERED THAT the Indictment (ECF 1) is DISMISSED.

                                                         BY THE COURT:



                                                         _____________________________
